

117 HR 3015 IH: Raise the Age Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3015IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Brown (for himself, Mr. Auchincloss, Mr. Cleaver, Ms. DeGette, Mr. Evans, Mrs. Hayes, Mr. Langevin, Ms. Moore of Wisconsin, Ms. Norton, Ms. Pressley, Mr. Ruppersberger, Ms. Schakowsky, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit a Federal firearms licensee from selling or delivering certain semiautomatic centerfire rifles to a person under 21 years of age, with exceptions for active duty military personnel and full-time law enforcement officers, and for other purposes.1.Short titleThis Act may be cited as the Raise the Age Act.2.Prohibition on Federal firearms licensee selling or delivering certain semiautomatic centerfire rifles to a person under 21 years of age, with exceptions(a)In generalSection 922(b)(1) of title 18, United States Code, is amended to read as follows:(1)(A)any firearm or ammunition to any individual who the licensee knows or has reasonable cause to believe has not attained 18 years of age;(B)any semiautomatic centerfire rifle that has, or has the capacity to accept, an ammunition feeding device with a capacity exceeding 5 rounds, to any individual who the licensee knows or has reasonable cause to believe has not attained 21 years of age and is not a qualified individual; or(C)if the firearm or ammunition is not a semiautomatic centerfire rifle described in subparagraph (B) and is other than a shotgun or rifle, or ammunition for a shotgun or rifle, to any individual who the licensee knows or has reasonable cause to believe has not attained 21 years of age;.(b)Conforming amendmentSection 922(c)(1) of such title is amended by striking in the case of any firearm and all that follows through eighteen years or more of age and inserting in the case of a semiautomatic centerfire rifle that has, or has the capacity to accept, an ammunition feeding device with a capacity exceeding 5 rounds, I am at least 21 years of age or a qualified individual (as defined in section 921(a)(30) of title 18, United States Code), in the case of a firearm other than a semiautomatic centerfire rifle that has, or has the capacity to accept, an ammunition feeding device with a capacity exceeding 5 rounds, a shotgun or a rifle, I am at least 21 years of age, or that, in the case of a shotgun or a rifle, I am at least 18 years of age.(c)Qualified individual definedSection 921(a) of such title is amended by inserting after paragraph (29) the following:(30)The term qualified individual means—(A)a member of the Armed Forces on active duty; and(B)a full-time employee of the United States, a State, or a political subdivision of a State who in the course of his or her official duties is authorized to carry a firearm.(31)The term ammunition feeding device means a magazine, belt, drum, feed strip, or similar device, but does not include an attached tubular device which is only capable of operating with .22 caliber rimfire ammunition..3.Operation of the Federal Bureau of Investigation’s public access line(a)ReportNot later than 90 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation (in this section referred to as the FBI) shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report regarding operation of the FBI’s public access line.(b)Matters includedThe report required by subsection (a) shall, at a minimum, include the following:(1)A description of the protocols and procedures in effect with respect to information-sharing between the public access line and the field offices of the FBI.(2)Recommendations for improving the protocols and procedures to improve the information-sharing.